           Case 2:19-cv-01308-APG-NJK Document 49 Filed 08/25/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3   MARIO ALEJANDRO LOPEZ,                            Case No. 2:19-cv-01308-APG-NJK
 4                       Petitioner,
           v.                                          ORDER
 5
     BRIAN E. WILLIAMS, et al.,                        (ECF No. 48)
 6
                         Respondents.
 7

 8          Good cause appearing, I HEREBY ORDER that Respondents’ Motion for Enlargement
 9   of Time (ECF No. 48) is GRANTED. Respondents have until September 16, 2021 to file the
10   answer to Petitioner’s Second Amended Petition.
11          Dated: August 25, 2021
12
                                                       ANDREW P. GORDON
13                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  1
